United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2396
                        ___________________________

                            Olakunle Olamide Olaitan

                             lllllllllllllllllllllPetitioner

                                           v.

              William P. Barr, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                     ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                   ____________

                            Submitted: March 2, 2020
                             Filed: March 25, 2020
                                 [Unpublished]
                                 ____________

Before BENTON, SHEPHERD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Nigerian citizen Olakunle Olamide Olaitan petitions for review of an order of
the Board of Immigration Appeals (BIA), which denied his motion to remand his case
to the immigration judge (IJ).1 Having jurisdiction under 8 U.S.C. § 1252, this court
denies the petition.

       This court concludes the BIA did not abuse its discretion in denying remand.
See Caballero-Martinez v. Barr, 920 F.3d 543, 549 (8th Cir. 2019) (standard of
review). To the extent Olaitan asks this court to consider how his removal may result
in hardship to his wife, this court declines to consider issues or evidence raised for
the first time on appeal. See Agha v. Holder, 743 F.3d 609, 616 (8th Cir. 2014)
(aliens may appeal only issues exhausted at administrative level); Lukowski v. INS,
279 F.3d 644, 646 (8th Cir. 2002) (“judicial review is limited to the administrative
record”).

      The petition is denied, and the motion to supplement the record is denied as
moot. See 8th Cir. R. 47B.
                       ______________________________




      1
        The portion of the BIA’s order dismissing Olaitan’s appeal from the IJ and the
IJ’s decision are not before this panel. See Chay-Velasquez v. Ashcroft, 367 F.3d 751,
756 (8th Cir. 2004) (claim not raised in opening brief is waived).

                                         -2-